Citation Nr: 0524132	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  96-23 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left leg 
and the low back as a result of Department of Veterans 
Affairs (VA) surgical treatment in January 1961. 


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active service from January 1945 to November 
1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims (CAVC), from a December 1999 
Board decision in this matter.  In January 2001, the CAVC 
vacated the Board decision and remanded the case to the Board 
for another decision, taking into account matters raised in 
its order.  In September 2001, the Board remanded this case 
to the RO for further development.  

The case was returned to the Board and the veteran then 
brought an appeal to the CAVC from an April 2003 Board 
decision that again denied entitlement o disability 
compensation provided under section 1151.  In March 2004, the 
CAVC vacated the Board decision and remanded the case to the 
Board for readjudication and the issuance of a new decision.  
Pursuant to the CAVC order, in August 2004, the Board 
remanded this case to the RO.  The case was recently returned 
to the Board for appellate consideration. 


FINDING OF FACT

The probative and competent medical evidence of record 
establishes that the veteran did not suffer additional 
disability of the left leg and/or the low back as a result of 
VA surgical treatment in January 1961. 




CONCLUSION OF LAW

The criteria for compensation under the provisions of 
38 U.S.C.A. § 1151 as a result of VA surgical treatment in 
January 1961 have not been met.  38 U.S.C.A. § 1151 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his current claim 
to establish entitlement to compensation under 38 U.S.C.A. 
§ 1151.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The December 1995 rating decision, February 1996 statement of 
the case (SOC), and the August 1996, August 1999, August 
2002, April 2005 and July 2005 supplemental statements of the 
case (SSOC) apprised the veteran of the information and 
evidence needed to substantiate his claim, the laws 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  Furthermore, these documents 
outline the specific evidence that was considered when the 
determinations were made.  The Board decisions in December 
1999, September 2001, April 2003 and August 2004 also 
provided further relevant information regarding the necessary 
evidence, the applicable law and regulations.  In addition, 
in a December 2002 letter, the veteran was informed of the 
provisions of the VCAA and was advised to identify evidence 
in support of his claim that had not been obtained.  The RO 
issued another VCAA correspondence on this issue in November 
2004 that further emphasized relevant evidence and, on page 1 
of the letter, invited the veteran to provide any evidence he 
had pertaining to the claim.

Collectively the correspondence mentioned above advised him 
the evidence he needed to submit to show that he was entitled 
to compensation under section 1151 required, at a minimum, 
evidence of additional disability resulting from VA medical 
treatment he received in the early 1960's.  The VCAA-specific 
letters in specifically informed him that VA would obtain 
pertinent federal records.  He was informed that VA would 
also make reasonable efforts to obtain any identified private 
medical evidence.  As such, the Board finds that the 
correspondence VA issued satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication of the claim for 
compensation under 38 U.S.C.A. § 1151, and as a result the 
timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  
However that decision did not prevent the Board from finding 
that the timing defect was nothing more than harmless error 
and as such not prejudicial to the claimant.  As explained 
below the Board concludes that the applicable notice and duty 
to assist requirements have been substantially met in this 
case.  


The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claim.  The Board noted previously that the 
November 2004 letter had a specific reference on page 1 that 
invited him to submit any evidence he possessed that 
pertained to his claim which is essentially a statement of 
the fourth content element. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) noting the factors of essential fairness of the 
adjudication and whether the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim are relevant where VCAA notice occurs after the 
initial adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA medical opinions in development of 
the claim, and the record has been supplemented with other VA 
clinical records and private records.  The RO also contacted 
the Social Security Administration (SSA) but the SSA informed 
VA that records for the veteran had been destroyed.  In 
addition, pursuant to Board remand in August 2004 the RO 
sought to locate full records of VA hospitalization and 
surgery from 1960 to 1961.  The RO obtained information from 
the VA medical center in question that confirmed no 
additional records had been located and that all available 
records had been provided.  The veteran's attorney responded 
by indicating the veteran had no further argument or evidence 
to submit and asking that the case be returned to the Board.  
Thus the Board finds the development is adequate when read in 
its entirety, and that it satisfied the directives in all 
remand orders and the obligations established in the VCAA.   

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  Relevant VA clinical records are 
included in the file and a conscientious search for 
additional records was undertaken but unfortunately it did 
not locate additional information.  The RO secured medical 
opinions and the veteran testified at a RO hearing.  The duty 
to assist having been satisfied, the Board will turn to a 
discussion of the issue on the merits. 


Analysis

In Gardner v. Derwinski, the United States Court of Appeals 
for Veterans Claims (CAVC) declared invalid the provisions of 
38 C.F.R. § 3.358(c)(3) (1994), requiring VA fault or 
accident prior to recovery under 38 C.F.R. § 1151.  Gardner 
v. Derwinski, 1 Vet. App. 584 (1991), add'd sub nom., Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 
S.Ct. 552 (1994).  

The United States Supreme Court held that VA is not 
authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non negligent 
medical treatment, as was provided by 38 C.F.R. 
§ 3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  

In a memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of the Legal 
Counsel, U.S. Department of Justice, indicated that the 
Supreme Court's holding is read most accurately as excluding 
from coverage under § 1151 only those injuries that are 
"certain, or perhaps the very nearly certain, result of 
proper medical treatment."  In March 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulations to the Supreme Court's decision.

In pertinent part, the version of 38 U.S.C.A. 
§ 1151applicable to the veteran's claim, mandates that where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as the result of hospitalization, medical or 
surgical treatment...awarded under any of the laws 
administered by the Secretary of VA, and not the result of 
such veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of the veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of Pub. L. No. 104-204.  The purpose of the 
amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under section 1151.  
However, the amendments apply only to claims filed on or 
after the effective date of the statute, October 1, 1997.  
Since this appeal was pending prior to this date, it is not 
subject to review only under the revised statutory language 
and interpretation.  VAOPGCPREC 40-97.

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993); Contreras v. Brown, 5 Vet. App. 492, 495 (1993).

The CAVC has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability. (b) Additional disability. In determining that 
additional disability exists, the following considerations 
will govern: (1) The veteran's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury, each 
body part involved being considered separately. (i) As 
applied to examinations, the physical condition prior to the 
disease or injury will be the condition at time of beginning 
the physical examination as a result of which the disease or 
injury was sustained. (ii) As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve.  

(2) Compensation will not be payable under 38 U.S.C. 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized. (c) Cause. In determining whether such additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, the following considerations will 
govern: (1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. (2) The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination. (3) Compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative. ``Necessary consequences'' are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered. Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered. (4) When the proximate cause of the injury 
suffered was the veteran's willful misconduct or failure to 
follow instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans. 38 C.F.R. § 3.358(a), (c )(4).

The record shows that in September 1960, the veteran was seen 
at a private hospital for a history of pain in the left 
anterior thigh for one week.  At admission, a large abscess 
of the left thigh, which was draining, was found.  The 
impression was osteomyelitis of the left leg with left thigh 
abscess, and he was advised to seek care at a VA hospital.

In October 1960, he was admitted to a VA hospital for 
evaluation of pain and persistent drainage from the inner 
groin region of the left thigh.  It was noted that he had 
apparently undergone a punch biopsy through an antero-lateral 
incision in the thigh in the upper third of the left leg at a 
private facility.  At admission, the veteran was noted to 
have a small vertical incision about 3 inches in length that 
exuded a small amount of purulent material in the left upper 
thigh.  During hospitalization, cultures of drainage from a 
sinus tract in the upper thigh revealed a coagulase positive 
staphylococci and coliform bacilli.  X-rays of the left femur 
and left hip revealed patchy demineralization and disturbance 
of the bone architecture in the upper part of the femur in 
the subtrochanteric area and extending up into the greater 
trochanter and neck area without apparent invasion of the 
joint itself, which was compatible with an osteomyelitis. 

In January 1961, the veteran was taken to surgery and a 
saucerization of the upper femur was accomplished by 
windowing the bone in the subtrochanteric area on the 
anterior aspect of the femur through an old incision 
previously made for drainage. The specimen was sent for 
pathological examination and the diagnosis was chronic 
osteomyelitis.  After surgery, the veteran had improvement in 
nutrition, weight gain, and marked improvement in subjective 
symptoms.  Physiotherapy was initiated, which gradually 
restored satisfactory motion of the left hip and left knee, 
although there was a very slight flexion contracture 
remaining in the left knee.  He then was weight bearing on 
crutches.  X-rays of the left femur in June 1961 revealed 
changes that were felt to indicate early healing and 
resolution of the active phase of the osteomyelitis.  At 
discharge in June 1961, it appeared that the veteran's 
infection was being gradually brought under control, there 
had not been any significant impairment of function, and the 
hip joint itself had been spared from invasion by the 
offending organism.  The final diagnosis was hematogenous 
osteomyelitis, left femur, region of subtrochanteric area, 
greater trochanter and lower neck, treated, improved.

In July 1961, the veteran was readmitted to the VA facility 
for treatment of a subcutaneous abscess in the left thigh.  
There was prompt healing following incision and drainage of 
the abscess.  A June 1982 VA outpatient report noted the 
veteran complained that an area of his left femur drained now 
and then.  On examination, no drainage was found, and the 
assessment was old osteomyelitis, left femur.

In November 1983, the veteran was evaluated by a private 
physician for a history of severe problems with the left leg.  
The veteran was walking with a limp and measurement showed 
that his left leg was 2 1/2 centimeters shorter than his 
right leg.  The physician reported chronic osteomyelitis, 
probably hematogenous in origin.

At a VA examination in May 1984, the veteran gave a history 
of osteomyelitis of left femur since 1960, with surgery in 
1961, and recurrent drainage.  He complained of low back pain 
for one year. The diagnoses were chronic osteomyelitis of the 
left femur with moderate to severe degenerative arthritis of 
the left hip; chronic lumbar strain with mild to moderate 
degenerative arthritis, scoliosis, and L4-5 disc space 
narrowing; and mild limitation of the left knee with mild 
osteoporosis and early degenerative arthritis.

At a personal hearing in August 1996, the veteran testified 
that, after the surgery he had in 1961, he limped and used 
crutches for a year and that he began to have back problems 
in 1984.  He stated that he was in worse condition when he 
was discharged from the hospital in June 1961 than when he 
was admitted and that he had had problems with pain, drainage 
and ambulation since that time.

In January 1998 a VA examiner obtained a complete history and 
reported that the claims file and all records had been 
reviewed.  On examination, it was noted that the veteran 
walked with a cane and that he dragged his shorter left lower 
extremity. Flexion of the left hip was to 30 degrees and 
external rotation was to 45 degrees without apprehension, 
pain or muscle spasm.  The left hip showed osteomyelitis in 
the proximal 1/3 of the femur that appeared subacute or 
chronic.  It was noted that the veteran had lost the femoral 
head with considerable shortening, and basic fusion of the 
hip.

The examiner opined that the VA surgery in January 1961 
improved the underlying condition, and that at this time 
there was no way of telling what the necessary consequences 
of the surgery were.  The examiner stated the surgery did not 
cause disability or an increase in the underlying disability 
and that VA treatment affected the natural progress of the 
underlying condition, making it better.

A VA physician in August 2002 reported that the etiology of 
the veteran's left leg shortening was chronic infection in 
the upper left femur and hip joint, producing bone 
destruction and thereby losing the length of the bone.  The 
cause of the veteran's low back problem is severe 
degenerative arthritis.  The examiner stated 

that the VA surgery in January 1961 caused the veteran's 
underlying condition to improve and that it was a medical 
necessity to explore the swelling, pain, and redness in the 
groin, and that was exactly what was done.  The examiner 
stated further that it was more than likely that an infection 
brought on by a hematogenous process had settled in the bone, 
and that surgery improved the infectious condition.  The 
veteran's residual disability of a chronic draining sinus is 
a continuance of the natural progress of the underlying 
condition; and there is no way that one could opine that the 
VA surgical procedure in 1961 did anything adverse to the 
veteran's condition.

Applying the facts of this case to the applicable law, the 
Board is of the opinion that the evidentiary record clearly 
does not support the appellant's claim of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.  The claim is grounded in the theory of 
additional disability as a result of VA medical treatment he 
received in the early 1960's.  In this regard, the Board 
notes that the two VA physicians carefully reviewed the 
available record concluded that the surgery in 1961 did not 
result in additional disability and in essence improved the 
veteran's condition.  

There are other records well after the VA surgery was 
performed that viewed objectively indicate the veteran had 
stabilized after the surgery in 1961.  The VA examiners were 
consistent in the conclusion that the veteran's condition 
improved as a result of the surgical intervention in 1961 and 
that it did not produce additional disability.  The Board's 
application of the pertinent governing criteria referable to 
claims for compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 does not permit a favorable 
determination in this case.  As the Board noted above, the VA 
examiners put to rest any possibility of a favorable 
determination of the appellant's claim, concluding that the 
threshold element of additional disability had not been 
satisfied.  That additional disability is an essential 
threshold element in a claim under section 1151 is clear from 
the version of the statue applicable here.  

In general greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Here however there is no competent opinion to the contrary to 
require such relative weighting and for reasons stated the 
record does preponderate against the claim.  As with any 
piece of evidence, the credibility and weight to be attached 
to a medical opinion is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here the 
medical opinions were made after a review of the available VA 
clinical record and the claims file, which is a sufficient 
basis to rely on the opinions as the basis for an informed 
determination in the claim.  Unfortunately the record is 
incomplete but neither expressed the opinion that it was 
inadequate to respond to the Board's inquiries.  

What is noteworthy is that the appellant has not produced 
competent evidence supporting a contention of an additional 
disability resulting from the VA medical treatment.  Thus, 
there is no competent evidence supporting the claim to 
reasonably call into question the conclusions from the two 
independent VA opinions against the claim.  Instead, he has 
based the claim mainly on his own belief, and the video he 
submitted is simply another version of what he has alleged in 
writing and testimony.  Unfortunately, the appellant, as a 
layperson, is not competent to offer an opinion regarding a 
matter of medical causation.  Medical evidence is required, 
and such evidence that may reasonably be interpreted as 
credible, has not been presented.  See Libertine v. Brown, 9 
Vet. App. 521 (1996) and Alemany v. Brown, 9 Vet. App. 518 
(1996) regarding the criteria for such evidence to be deemed 
competent.  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Neither is the Board competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran suffered additional disability secondary 
to VA surgical treatment, especially in light of two 
comprehensive VA medical opinions against the claim.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board has commented as to why it does not find the 
evidence of sufficient probative value to find in the 
veteran's favor.  As for the application of the benefit of 
the doubt rule, the evidence supporting the claim need only 
be in approximate balance with negative evidence for the 
appellant to prevail.  Here, however, it clearly 
preponderates against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 520 (1996).  The Board has given consideration to 
the record mindful of the obligation to carefully consider 
the benefit of the doubt rule, but it cannot be ignored that 
for all the argument directed to development for VA records 
there was no attempt to provide competent evidence that could 
serve to rebut, or allow the Board to reasonably call into 
question, the conclusion of the VA examiners regarding the 
nonexistence of additional disability related to the VA 
treatment during the early 1960's, a conclusion that was 
based on records from the early 1960's and later available to 
the examiners.  Thus, given the state of the record, the 
Board is constrained to find that the clear preponderance of 
the evidence is against the claim.  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left leg 
and the low back as a result of VA surgical treatment in 
January 1961 is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


